BEER, Judge.
This matter comes before us pursuant to our granting of a writ of certiorari on December 15, 1975. On that date we further ordered that such briefs and/or per cur-iams as respondent and the Honorable A. J. O’Keefe, Jr., Judge shall wish to submit be filed by January 10, 1976. None were filed as of that date.
We have reviewed the record and particularly the testimony of Paula Winston and conclude that the denial of her motion to proceed in forma pauperis was error and must be recalled.
Accordingly, the denial of the rule by the First City Court on December 12, 1975 is recalled and set aside and it is now ordered, adjudged and decreed that Paula T. Winston a/k/a Paula Williams be permitted to proceed in forma pauperis in these proceedings.

Recalled, set aside and rendered.